DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that the figure of the Compound taught by Ikemizu (1) on paragraph 39 of the Non-final Office Action of 5/25/2021 includes a missing part. The figure in paragraph 39 does not match with the statements in paragraphs 37 and 42 of the office action. Thus, the figure should be replaced by the following figure.

    PNG
    media_image1.png
    310
    757
    media_image1.png
    Greyscale

The Compound taught by Ikemizu (1) was obtained by modifying the Compound P45-4 of Ikemizu. The Office Action recited that the modification was made by “have modified the Compound P45-4 of Ikemizu by substituting dimethylpyrrolyl group(s) to the C5H11-substituted phenyl ring” (paragraph 37 of the last Office Action). Furthermore, the Office Action also recited “The Compound taught by Ikemizu (1), wherein at least one of RA or RB is selected from aryl (phenyl at RB); and one of RC is the Formula II” (paragraph 42). Thus, there should be a phenyl 
It is noted that there is a typographic error in paragraph 55 of Non-final Office Action of 5/25/2021, wherein “dimethylphenyl group” should be “trimethylphenyl group” because the Compound (156) of Ikemizu has only a trimethylphenyl group. There is no dimethylphenyl group in the compound.
It is noted that the figure of the Compound taught by Ikemizu (2) on paragraph 57 of the Non-final Office Action of 5/25/2021 includes incorrect bond configuration. The Office Action exhibited the following figure in paragraph 57.

    PNG
    media_image2.png
    306
    564
    media_image2.png
    Greyscale

The position of one of the double bonds of the imidazole ring is incorrect. The figure should be replaced by the following figure (see the correct double bond position highlighted by a dashed ring). 

    PNG
    media_image3.png
    345
    612
    media_image3.png
    Greyscale

The Compound taught by Ikemizu (2) was obtained by modifying the Compound (156) of Ikemizu ([166]) by substituting the trimethylphenyl group with a diisopropylphenyl group; thus, all the other parts of the compound except the trimethylphenyl group should be maintained.
It is noted that the figure of the Compound taught by Ikemizu (3) on paragraph 66 of the Non-final Office Action of 5/25/2021 includes incorrect bond configuration. The Office Action exhibited the following figure in paragraph 66.

    PNG
    media_image4.png
    307
    548
    media_image4.png
    Greyscale

One of the double bonds in the imidazole ring has an error. The figure should be replaced by the following figure (see the correct double bond position highlighted by a dashed ring). 

    PNG
    media_image5.png
    333
    687
    media_image5.png
    Greyscale

The Compound taught by Ikemizu (3) was obtained by modifying the Compound taught of Ikemizu (2) by using the ligand LA of the compound to make a heteroleptic Ir complex with a bidentate ancillary ligand (X1-L1-X2 of Ikemizu’s Formula (1)) of acetylacetone with the stoichiometric ratio (m1 to m2 of Ikemizu’s Formula (1)) of 2:1 (see paragraph 63 of the office action). Therefore, the structure of ligand LA should be maintained and same as Compound taught by Ikemizu (2) above. Thus, the double bond position should be same as Compound (156) of Ikemizu.

Response to Amendment
The amendment of 8/25/2021 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claims 4, 6-7, and 13 have been withdrawn.
Claims 1 and 16 have been amended.
The amendments to claims 1 and 16 have overcome the rejections of claims 1-3, 5, 8-12, and 14-20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1 and 16 have overcome the rejections of claims 1-3 and 8-9 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ikemizu et al. (US 2007/0196690 A1, hereafter Ikemizu) set forth in the last Office Action. The rejections have been withdrawn.
The outstanding rejections of claims 10-12, 14-17, and 19-20 under 35 U.S.C. 103 over Ikemizu et al. (US 2007/0196690 A1), the rejection of claim 5 under 35 U.S.C. 103 over Ikemizu et al. (US 2007/0196690 A1) in view of Kim et al. (US 2010/0102714 A1), and the rejection of claim 18 under 35 U.S.C. 103 over Ikemizu et al. (US 2007/0196690 A1) in view of Kai et al. (US 2010/0187977 A1) are maintained. Because the amendments made the rejections of claims 1-3 and 8-9 under 35 U.S.C. 102(a)(1) and 102(a)(2) by Ikemizu et al. (US 2007/0196690 A1) withdrawn, the outstanding rejections under 35 U.S.C. 103 are revised to reject the claims 1-3 and 8-9. No new ground of rejections are applied.

Response to Arguments
Applicant’s arguments see the last paragraph of page 36 through the third paragraph of page 40 of the reply filed 8/25/2021 regarding the rejections of claims 10-12, 14-17, and 19-20 under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1) set forth in the Office Action of 5/25/2021 have been considered. 
Applicant argues that the present invention having a pyrrole or triazole substituent exhibit a shorter excited state lifetime over compounds lacking such a substituent. As evidence, 
Arguments are not found persuasive.
First, specification shows excited state lifetime of the inventive Compound I wherein an unsubstituted pyrrole group is substituted to the diisopropylphenyl group. It appears that the specification does not provide any experimental data to support the triazole substituent represented by Formula III. Therefore, the unexpected result data does not support Applicant’s argument about the compound having the triazole substituent.
Second, the excited state lifetime of the claimed compound is only 0.4 microsecond (13.8%) shorter than that of the comparative compound. While any structural difference is expected to provide difference in the physical property including the excited state lifetime, it is not clear how statistically and practically significant the difference of 13.8% is. Applicant does not provide any explanation about why the difference of 13.8% is significant statistically and practically. 
Furthermore, the specification [131] does not provide any statistical analysis of the measured lifetime value. It is unclear whether each lifetime value has been obtained from a single measurement, or whether it represents the average of multiple measurements. Even if each value represents an average of multiple measurements, it is still unclear what the standard variation of the measurement is. That is, it is unclear whether the measured excited state lifetime value for each compound is statistically and practically significant.
It is Applicant’s burden to establish the data to support the unexpected result is both statistically and practically significant (MPEP 716.02(b)).
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Third, the unexpected result supported by comparison of the inventive Compound I with the comparative Compound II only supports the effect of substitution of an unsubstituted pyrrole group at RC position (more specifically X9 position) of Applicant’s Formula I. On the other hand, the claimed compound represented by Applicant’s Formula I of claims 1-9 and 11-20 does not require the pyrrole group represented by Formula II being RC group; that is, the substitution position of the pyrrole group can be anywhere among RA, RB, and RC. Only claim 10 specifically requires the pyrrole group being RC. It is unclear whether the shorter excited state lifetime can be achieved for the compound having the pyrrole group any other position than the RC position. The data does not commensurate in scope with the claimed features of claims 1-9 and 11-20.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims). 
Fourth, the closest prior art that the Examiner cited to reject claims were Compound 156 (paragraph 44 of the last Office Action; [166] of Ikemizu) and Compound P45-4 of Ikemizu (paragraph 34 of the last Office Action; the fourth compound on page 45 of Ikemizu) both of which have multiple differences in terms of the molecular structure from the comparative compound II. It is unclear whether the shorter excited state lifetime of Compound I can be 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that the Examiner’s conclusions are the result of hindsight reasoning.
All of the modified compounds (i.e. the Compounds taught by Ikemizu (1), (2), and (3)) are within the scope of the general Formula (4) of Ikemizu. Furthermore, each modified compound maintains same backbone structure of the specific example compounds (i.e. Compound P45-4 and Compound (156)). In each modification, the modification was made by simple substitution of the substituent or the ancillary ligand of the example compounds. Furthermore, the structure of the substituted part is exemplified in the disclosure.
For instance, regarding the Compound taught by Ikemizu (1), the modification was made by substituting hydrogen with a dimethylpyrrolyl substituent group in the exemplified Compound P45-4. Ikemizu discloses a compound having a general structure of Formula (4) ([071]-[077]), wherein R3 can be hydrogen or a substituent group; and n3 is 1 to 3 ([074]). Ikemizu discloses a pyrrolyl group as an example of a substituent group ([138]). Ikemizu further exemplifies the specific structure of the dimethylpyrrolyl substituent group ([138] and Compound (156) in [166]). Thus, this modification is made along with the suggestion and 3 of Formula (4)) to the phenyl ring which is substituted to the nitrogen atom of the imidazole ring of Ikemizu’s Formula (4). Substitution of the hydrogen with a dimethylpyrrolyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
Secondly, for the Compound taught by Ikemizu (2), the modification was made by simple substitution of the trimethylphenyl group of the example Compound (156) of Ikemizu with a diisopropylphenyl group. Ikemizu exemplifies the diisopropylphenyl group as Z of Formula (1) (structure no. 13 in [135], hereafter Substituent Z-13). Thus, this modification is made along with the suggestion and direction taught by Ikemizu. Both trimethylphenyl and diisopropylphenyl are known substituents at position Z of Ikemizu’s Formula (1). The substitution of trimethylphenyl with the diisopropylphenyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
Lastly, for the Compound taught by Ikemizu (3), an additional modification was made from the Compound taught by Ikemizu (2). The modification was substitution of the homoleptic complex of the Compound taught by Ikemizu (2) to a heteroleptic complex with acetylacetone ancillary ligand. Ikemizu exemplifies a bidentate ligand represented by X1-L1-X2 of Ikemizu’s Formula (1) being an acetylacetone ligand ([142]) with the ratio of m1 to m2 being 2:1 (multiple examples including at least compounds (9-10) in [166] and examples on page 48). Thus, this modification is made along with the suggestion and direction taught by Ikemizu. A heteroleptic compound with an acetylacetone ancillary ligand having stoichiometric ratio of 2:1 is within the scope of Formula (1) of Ikemizu and exemplified by Ikemizu. The acetylacetone ligand is a known alternative as the bidentate X1-L1-X2 ligand and exemplified by Ikemizu. Thus, the 
Therefore, each modified compound was made through simple substitution according to the teaching and direction disclosed by Ikemizu.
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based on the hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For at least these reasons, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the fourth paragraph of page 40 through the second paragraph of page 41 of the reply filed 8/25/2021 regarding the rejections of claim 5 under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1) as evidenced by Kim et al. (US 20100102714 A1, hereafter Kim) set forth in the Office Action of 5/25/2021 have been considered. 
Applicant argues that Kim does not teach or suggest that pyrrole substitution would have any benefit to emitters that do not include a 2-phenylquinoline ligand, the thus the alleged evidence of Kim does not cure the deficiencies of Ikemizu.
As outlined above, the claimed compound represented by Formula 1 of claim 1 is read on by the modified Ir complexes by Ikemizu (the Compound taught by Ikemizu (1)), wherein the compound includes the dimethylpyrrolyl group represented by Formula 2 of claim 1.
The only difference between the Compound taught by Ikemizu (1) and the claimed feature of claim 5 is the substituents of the pyrrole group of Formula 2. That is, the Compound taught by Ikemizu (1) has methyl substituents at R1 and R4 of Formula 2, while claim 5 requires R1 and R4 being hydrogen. 
Ikemizu teaches R3 of Formula (4) can be a hydrogen atom or a substituent ([074]). Ikemizu exemplifies a pyrrolyl group as the substituent of Formula (4) (“Examples of such a substituent include … a pyrrolyl group” in [138]). Ikemizu further exemplifies a dimethylpyrrolyl group as the substituent of Formula (4) in multiple compounds including the Compound (156) ([166]). Ikemizu does not limit the substituent of the pyrrolyl group; that is, an unsubstituted pyrrolyl group is within the scope of the substituent group of Formula (4). 
The only knowledge that an ordinary skill in the art relies upon from Kim is the specific structure of the unsubstituted pyrrole group. Kim evidences the structure of an unsubstituted pyrrolyl group used as the substituent of an Ir metal complex. Therefore, methyl and hydrogen are known substituents at the positions R1 and R4 of a pyrrole group at the time when the invention was effectively filed. Substitution of the methyl group with hydrogen would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
For at least these reasons, the applicant’s argument is not found to be persuasive.
Applicant’s arguments
Applicant argues that Kai does not cure the deficiencies of Ikemizu because Kai does not teach or suggest substituting a ligand of instant Formula I with a pyrrole or triazole substituent.
As outlined above, the claimed compound represented by Formula 1 of claim 1 is read on by the modified Ir complexes by Ikemizu (the Compounds taught by Ikemizu (1) through (3)).
Ikemizu teaches an organic light emitting device wherein the emission layer comprising the compound of Ikemizu (the Compound taught by Ikemizu (2)) and a host (Compound H4 in paragraphs 78-85 of the previous Office Action). However, the host compound H4 does not read on the limitation of claim 18; however, Ikemizu does not limit particularly host material ([191]) and teaches that the emission layer of the device can employ various host material including carbazole derivatives ([191]). 
The only knowledge that an ordinary skill in the art would rely on from Kai would be the specific structure of the carbazole-based host compound. 
Kai discloses a compound (Compound (3) in [038]) used as the host of the phosphorescent light emitting dopant of an organic light emitting device ([039]). Kai further teaches the compound of the invention provides remarkable improvements in luminous efficiency and driving stability to make an excellent organic electric element ([039], [047])
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Ikemizu by substituting the host Compound H4 of Ikemizu with Compound (3) of Kai, as taught by Kai.
The motivation of doing so would provide the organic light emitting device with improved luminous efficiency and driving stability, based on teaching of Kai.
The substitution of host compound in the emitting layer of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
Therefore, the deficiency of the knowledge about the specific host compound has been fulfilled by the teaching of Kai.
For at least these reasons, the applicant’s argument is not found to be persuasive.

Election/Restrictions
Claims 4, 6-7, and 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Applicant’s election without traverse of a compound comprising a ligand LA of Formula I, wherein (A1) at least one of RA, RB, or RC is Formula II; (B2) any two of RA do not form a fused ring; (C3) X6 and X7 are not connected, and X1 and X11 are not connected; (D) M represents Ir in the reply filed on 5/3/2021 is acknowledged. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-9, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1, hereafter Ikemizu).
Regarding claims 1-3, 8-9, and 11, Ikemizu discloses a compound having a general structure of Formula (1) ([031]-[038]) and exemplifies a specific compound (Compound (156) in [166]).

    PNG
    media_image6.png
    309
    647
    media_image6.png
    Greyscale

In Formula (1), Y can be a carbon atom; B can be –C(R01)=C(R02) – ([035]); bidentate ligand represented by X1-L1-X2 is a bidentate ligand ([036]); m1 is an integer of 1 to 3; m2 is an integer of 0 to 2 ([037]).
Ikemizu teaches that R01 and R02 can be hydrogen, an alkyl (for example methyl, isopropyl), an aryl group (for example, phenyl), an aromatic heterocyclic group (for example pyrrolyl) ([138]).
Ikemizu teaches the substituents at R01 and R02 can be substituted with other substituents (last sentence in [138]).
Ikemizu teaches diisopropylphenyl group as Z of Formula (1) (structure no. 13 in [135], hereafter Substituent Z-13), as shown below

    PNG
    media_image7.png
    182
    344
    media_image7.png
    Greyscale

Ikemizu further teaches the Z group can have substituent(s) ([135]). 
Ikemizu exemplifies bidentate ligand represented by X1-L1-X2 including phenylpyridine, phenylpyrazole, and acetylacetone ([142]).
The ligand LA of Compound of Ikemizu has similar structure of ligand LA33 of claim 11. The only difference between two ligands is the substituent group Z of Ikemizu’s Formula (1) (corresponds to the ring of X7-X11 of Applicant’s Formula I).
However, Ikemizu exemplifies Substituent Z-13 as Z of Ikemizu’s Formula (1) ([135]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound (156) of Ikemizu by substituting the dimethylphenyl group substituted to the N atom of the imidazole with diisopropylphenyl group, as taught by Ikemizu.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, both trimethylphenyl and diisopropylphenyl are known substituents at position Z of Ikemizu’s Formula (1). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the following compound.

    PNG
    media_image8.png
    348
    606
    media_image8.png
    Greyscale

The ligand LA of Compound taught by Ikemizu (2) has identical structure of Formula 1, wherein X1 and X2 are each CRA; X3 to X6 are each CRB; X7 to X11 are each CRC; RA , RB, and C are independently hydrogen, alkyl (isopropyl, iPr) or heteroaryl, wherein at least one of RA, RB, or RC is Formula II; R1 and R4 are each alkyl (methyl); R2 and R3 are each hydrogen, with the proviso that R1 and R2, and R3 and R4 do not join to form a fused benzene ring; and M is Ir, with the proviso that X9 does not represent –C-CH3, -C-Br, or N; and the proviso that X10 and X11 do not form a saturated 5-membered ring, meeting all the limitations of claim 1.
The Compound taught by Ikemizu (2), wherein RA, RB, and RC are independently hydrogen, alkyl (isopropyl), heteroaryl (pyrrolyl), and combination thereof, meeting all the limitations of claim 2.
The Compound taught by Ikemizu (2), wherein at least one of RB is a structure of Formula II, meeting all the limitation of claim 3.
The Compound taught by Ikemizu (2), wherein each of X1 to X11 are carbon, meeting all the limitation of claim 8.
The Compound taught by Ikemizu (2), wherein X1 and X2 are each carbon, meeting all the limitation of claim 9. 
The Compound taught by Ikemizu (2), wherein the ligand LA has identical structure of ligand LA33 of claim 11, meeting all the limitations of claim 11.
Regarding claims 12 and 14, the Compound taught by Ikemizu (2) is homoleptic complex which does not meet the limitation of claim 12; however, the general Formula (1) of Ikemizu allows heteroleptic complex; that is, m1 is an integer of 1 to 3; m2 is an integer of 0 to 2 ([037]).
Furthermore, Ikemizu exemplifies a bidentate ligand represented by X1-L1-X2
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound taught by Ikemizu (2) by using the ligand LA of the compound to make a heteroleptic Ir complex with a bidentate ancillary ligand (X1-L1-X2 of Ikemizu’s Formula (1)) of acetylacetone with the stoichiometric ratio (m1 to m2 of Ikemizu’s Formula (1)) of 2:1, as taught by Ikemizu.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, a heteroleptic compound with stoichiometric ratio of 2:1 is within the scope of Formula (1) of Ikemizu and exemplified by Ikemizu. The acetylacetone ligand is a known alternative as the bidentate X1-L1-X2 ligand and exemplified by Ikemizu. Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the following compound.

    PNG
    media_image9.png
    341
    688
    media_image9.png
    Greyscale

The ligand LA of Compound taught by Ikemizu (3) has identical structure of Formula 1, wherein X1 to X11 are each CRA; RA , RB, and RC are independently hydrogen, alkyl (isopropyl, iPr) or heteroaryl, wherein at least one of RA, RB, or RC is Formula II; R1 and R4 are each alkyl (methyl); R2 and R3 are each hydrogen, with the proviso that R1 and R2, and R3 and R4 do not join to form a fused benzene ring; and M is Ir, meeting all the limitations of claims 1-3, 8-9, and 11.
The Compound taught by Ikemizu (3), wherein the compound has a formula of M(LA)x(LB)y(LC)z wherein x is 2; y is 1; and z is 0; LB is selected 
    PNG
    media_image10.png
    103
    101
    media_image10.png
    Greyscale
, wherein Ra and Rc are each alkyl; and Rb is hydrogen, meeting all the limitations of claims 12 and 14.
Regarding claim 15, the Compounds taught by Ikemizu (2) reads on all the features of claim 11, as outlined above.
The Compound taught by Ikemizu (2), wherein the compound is selected a Compound Ax having the formula Ir(LAi)3; wherein x = i = 33; i is an integer from 1 to 59.

Regarding claims 16-17 and 20, the Compound taught by Ikemizu (2) reads on all the features of claim 1, as outlined above.
Ikemizu does not disclose an organic light emitting device comprising the Compound taught by Ikemizu (2); however, Ikemizu does teach a compound of Formula (1) can be incorporated into the emission layer as a dopant ([121]). The Compound taught by Ikemizu (2) is within the scope of Formula (1) of Ikemizu.
Ikemizu exemplifies an organic light emitting device (“organic EL Element 1-1” in [289]-[295]) comprising an anode (ITO), an organic layer (“emission layer”) comprising Compound H4 as a host and Ir-12 as a dopant, and a cathode (Al). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound taught by Ikemizu (2) by substituting the compound with the Ir-12 of the organic EL Element 1-1 of Ikemizu, as taught by Ikemizu.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Ikemizu discloses that the Compound taught by Ikemizu (2) can be used as the emission layer dopant because the compound is represented by Formula (1) of Ikemizu. Substitution of compounds represented by Formula (1) of Ikemizu would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides an organic light emitting device comprising an anode (ITO), an organic layer (emission layer) comprising Compound H4 of Ikemizu as a host and Compound taught by Ikemizu (2) as a dopant, and a cathode (Al), meeting all the limitations of claim 16.
The organic light emitting device of Ikemizu, wherein the organic layer further comprises a host, wherein the host comprises at least one chemical group selected from carbazole (Compound H4 of Ikemizu, see [189]), meeting all the limitations of claim 17.
The organic light emitting device taught by Ikemizu, wherein the organic layer material (mixture of Compound H4 of Ikemizu and Compound taught by Ikemizu (2)) is a formulation, claim 20.
Regarding claim 19, the organic light emitting device of Ikemizu reads on all the features of claim 16 as outlined above.
The device comprises an anode (ITO), an organic layer (emission layer) comprising Compound H4 of Ikemizu as a host and Compound taught by Ikemizu (2) as a dopant, and a cathode (Al).
Ikemizu does not disclose a specific consumer product comprising the organic light emitting device of Ikemizu; however, Ikemizu does teach a consumer product of a light for interior or exterior illumination (“a lamp like an illumination and an exposure light” in [261]) comprising an organic EL element of the invention.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Ikemizu by incorporating the device into a consumer product of a light for interior or exterior illumination, as taught by Ikemizu.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a consumer product of a light for interior or exterior illumination.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1) in view of Kai et al. (US 2010/0187977, hereafter Kai).
Regarding claim 18, the Compound taught by Ikemizu (2) reads on all the features of claim 1, and the organic light emitting device of Ikemizu reads on all the features of claims 16-17, and 20, as outlined above.
The device comprises an anode (ITO), an organic layer (emission layer) comprising Compound H4 of Ikemizu as a host and Compound taught by Ikemizu (2) as a dopant, and a cathode (Al).
The device does not comprise a host compound which meet the limitation of claim 18.
Kai teaches a host compound (Compound (3) in [038]) which is used to make the emitting layer of organic light emitting device with a phosphorescent dopant ([039]).

    PNG
    media_image11.png
    248
    481
    media_image11.png
    Greyscale

Kai further teaches the compound of the invention provides remarkable improvements in luminous efficiency and driving stability to make an excellent organic electric element ([039], [047])
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Ikemizu by substituting the host Compound H4 of Ikemizu with Compound (3) of Kai, as taught by Kai.
The motivation of doing so would provide the organic light emitting device with improved luminous efficiency and driving stability, based on teaching of Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of host compound in the emitting layer of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device comprises an anode (ITO), an organic layer (emission layer) comprising Compound (3) of Kai as a host and Compound taught by Ikemizu (2) as a dopant, and a cathode (Al).
The Compound (3) of Kai is one of claimed compound of the instant claim 18, meeting all the limitations of claim 18.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1).
Regarding claims 1 and 10, Ikemizu discloses a compound having a general structure of Formula (4) ([071]-[077]).

    PNG
    media_image12.png
    210
    523
    media_image12.png
    Greyscale

Wherein R3 can be hydrogen or a substituent group; and n3 is 1 to 3 ([074]).
Ikemizu discloses a pyrrolyl group as an example of a substituent group ([138]). 
Ikemizu exemplifies a dimethylpyrrolyl group as a substituent group (Compound (156) in [166]). 
Furthermore, Ikemizu teaches that the Z group of Formula (1) of Ikemizu (corresponding to the phenyl ring substituted with R and R3 of Formula (4)) can be further substituted by a substituent ([135]). Both a C5H11–substituted phenyl group (structure no. 9 in [135]) and a dimethylpyrrolyl group (structure 227 in [135]) are exemplified Z groups.
Ikemizu exemplifies a compound having following structure (fourth compound on page 45; hereafter called “Compound P45-4”).

    PNG
    media_image13.png
    235
    558
    media_image13.png
    Greyscale

The ligand LA of Compound P45-4 of Ikemizu does not comprise Applicant’s Formula II. However, Ikemizu does teach that the C5H11-substituted phenyl ring can further substituted by substituent(s), and Ikemizu does exemplify a dimethylpyrrolyl group as a substituent.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P45-4 of Ikemizu by substituting dimethylpyrrolyl group(s) to the C5H11
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, both hydrogen and a pyrrolyl group is an exemplified substituent (as R3 of Formula (4)) to the phenyl ring which is substituted to the nitrogen atom of the imidazole ring of Ikemizu’s Formula (4). Substitution of hydrogen with a pyrrolyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the following compound.

    PNG
    media_image14.png
    315
    835
    media_image14.png
    Greyscale

The ligand LA of Compound taught by Ikemizu (1) has identical structure of Formula 1, wherein X1 to X11 are each CRA; RA , RB, and RC are independently hydrogen, alkyl, aryl, or heteroaryl, wherein at least one of RA, RB, or RC is Formula II; R1 and R4 are each alkyl (methyl); R2 and R3 are each hydrogen, with the proviso that R1 and R2, and R3 and R4 do not join to form a fused benzene ring; and M is Ir, meeting all the limitations of claim 1
The Compound taught by Ikemizu (1), wherein at least one of RA or RB is selected from aryl (phenyl at RB); and one of RC is the Formula II, meeting all the limitations of claim 10.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1) as evidenced by Kim et al. (US 20100102714 A1, hereafter Kim).
Regarding claim 5, the Compound taught by Ikemizu (1) reads on all the features of claim 1, as outlined above.
The R1 and R4 of the Formula II of the Compound taught by Ikemizu (1) are not hydrogen; however, Ikemizu does teach a pyrrolyl group can be a substituent at R3 position of Formula (4) of Ikemizu ([074], [138]).
Unsubstituted pyrrolyl is a known structure used as a substituent group of an Ir-based organic light emitting device material, as evidenced by Kim (example compounds in [029]; Abstract). Thus, hydrogen and methyl are known substituents at R1 and R4 position of Applicant’s Formula II.
Furthermore, Kim teaches a pyrrolyl substituent provides high color purity, high luminescence efficiency, and long lifetime ([012], Ex. 1 vs. Com. Ex. 1 in Table 1).
Ikemizu and Kim are analogous in the field of Ir metal complexes used as the light emitting material of an organic light emitting device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ikemizu (1) by substituting the dimethylpyrrolyl group with an unsubstituted pyrrolyl group, as taught by Ikemizu as evidenced by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both methyl and hydrogen are known substituent of a pyrrolyl group at R1 and R4 position of Applicant’s Formula II. Substitution of methyl with hydrogen would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786